Case 1:18-cr-00204-NGG-VMS Document 792 Filed 09/04/19 Page 1 of 4 PageID #: 10602
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
   NS:TH                                             271 Cadman Plaza East
   F. #2017R01840                                    Brooklyn, New York 11201



                                                     September 4, 2019

   By ECF

   The Honorable Nicholas G. Garaufis
   United States District Judge
   United States District Court
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:      United States v. Keith Raniere
                          Criminal Docket No. 18-204 (S-2) (NGG)

   Dear Judge Garaufis:

                  The government respectfully submits this letter to notify the Court of a
   potential conflict of interest involving Teny Geragos, Esq., who represents the defendant
   Keith Raniere in the above-captioned case.

                  The conflict is presented because Ms. Geragos, an associate of Brafman &
   Associates, P.C., and one of Raniere’s counsel-of-record in this case, has submitted an
   application for a position as an Assistant United States Attorney with the United States
   Attorney’s Office for the Eastern District of New York (the “Office”). The government
   advises the Court of this information pursuant to its obligation under Second Circuit law so
   the Court may conduct the appropriate inquiry pursuant to United States v. Curcio, 680 F.2d
   881, 888-90 (2d Cir. 1982).

     I.   Applicable Law

                  The Sixth Amendment affords a criminal defendant the right to effective
   assistance of counsel. See Wood v. Georgia, 450 U.S. 261, 271 (1981); United States v.
   Perez, 325 F.3d 115, 124 (2d Cir. 2003). That right, however, is not absolute and does not
   guarantee the defendant counsel of his own choosing. See United States v. Jones, 381 F.3d
   114, 119 (2d Cir. 2004); United States v. Locascio, 6 F.3d 924, 931 (2d Cir. 1993). While
   there is a “presumption in favor of the [defendant’s] chosen counsel, such presumption will
   be overcome by a showing of an actual conflict or a potentially serious conflict.” Jones, 381
   F.3d at 119 (citing Locascio, 6 F.3d at 931); see also Wheat v. United States, 486 U.S. 153,
   164 (1988). The Second Circuit has held that when a potential conflict of interest arises,
Case 1:18-cr-00204-NGG-VMS Document 792 Filed 09/04/19 Page 2 of 4 PageID #: 10603



   before, at, or during trial, generally, the district court should conduct a hearing to determine
   whether there exists a conflict which would prevent the accused from receiving the kind and
   quality of legal advice and assistance that is guaranteed by the Sixth Amendment. See id.
   (citing Abraham v. United States, 549 F.2d 236 (2d Cir. 1977)). The Second Circuit has
   repeatedly noted that such conflicts should be brought to the attention of the court as early as
   possible. See United States v. Stantini, 85 F.3d 9, 13 (2d Cir. 1996); United States v.
   Malpiedi, 62 F.3d 465, 467 (2d Cir. 1995).

                    Regardless of the severity of the conflict, “[f]ederal courts have an
   independent interest in ensuring that criminal trials are conducted within the ethical standards
   of the profession and that legal proceedings appear fair to all who observe them.” Wheat,
   486 U.S. at 160. To determine if a defendant’s counsel is burdened by a conflict of interest,
   the court “must investigate the facts and details of the attorney’s interests to determine
   whether the attorney in fact suffers from an actual conflict, a potential conflict, or no genuine
   conflict at all.” United States v. Levy, 25 F.3d 146, 153 (2d Cir. 1994). An actual conflict
   exists “when the attorney’s and the defendant’s interests diverge with respect to a material
   factual or legal issue or to a course of action, or when the attorney’s representation of the
   defendant is impaired by loyalty owed to a prior client.” Jones, 381 F.3d at 119 (internal
   quotation marks and citations omitted). An attorney has a potential conflict of interest “if the
   interests of the defendant may place the attorney under inconsistent duties at some time in
   the future.” United States v. Kliti, 156 F.3d 150, 153 n.3 (2d Cir. 1998). If the court
   determines that the “attorney suffers from a lesser [actual] or only a potential conflict,” then
   it may accept a defendant’s knowing and intelligent waiver. Levy, 25 F.3d at 153.
   Defendants can knowingly and intelligently waive potential conflicts arising out of an
   attorney’s application for employment at a United States Attorney’s Office. See United
   States v. Buissereth, 638 F.3d 114, 117 (2d Cir. 2011) (finding that defendant had made a
   knowing and intelligent waiver where fully informed of the potential conflict of interest
   arising out of his counsel’s application to the United States Attorney’s Office); United States
   v. Jenkins, 943 F.2d 167 (2d Cir. 1991) (same).

    II.   The Government’s Proposal

                   The government respectfully submits that the pending application on the part
   of Ms. Geragos to the Office gives rise to a potential conflict of interest. 1 However, in view
   of the nature of the conflict, Raniere may waive his rights and continue to be represented by
   Ms. Geragos. Particularly because Ms. Geragos is not lead counsel to Raniere, the
   possibility of her making decisions disadvantageous to Raniere in order to please the
   government is remote. Under these circumstances, the government respectfully submits that
   the conflict can be waived.



          1
                  Ms. Geragos has listed several of the undersigned prosecutors, among others,
   as references in her application to the Office.


                                                  2
Case 1:18-cr-00204-NGG-VMS Document 792 Filed 09/04/19 Page 3 of 4 PageID #: 10604



                  The government therefore respectfully submits that the Court should conduct a
   Curcio inquiry of Raniere to ensure his waiver of the conflict is knowing and voluntary.
   Specifically, the government proposes that the Court advise Raniere as follows:

                         Mr. Raniere, I am advised that one of your attorneys, Ms.
                 Geragos, has a pending application to work as an Assistant United
                 States Attorney in the United States Attorney’s Office for the Eastern
                 District of New York, which is the prosecutor’s office currently
                 handling your case.

                         Generally speaking, you have the right to be represented by the
                 attorney of your choice, and I have every reason to believe that Ms.
                 Geragos is capable of adequately representing you. You may continue
                 to have Ms. Geragos represent you if you so desire, but there are some
                 risks for you in proceeding with Ms. Geragos, and I must ask you a
                 series of questions to assure myself that you understand the risks and
                 still want to proceed with Ms. Geragos.

                         It is possible that Ms. Geragos could make decisions in
                 connection with her representation of you, consciously or
                 unconsciously, with an eye to how such decisions might affect her
                 application to work for the United States Attorney’s Office. For
                 example, Ms. Geragos could wish to avoid antagonizing the
                 government, and advise you to take certain positions in your case in
                 order to please the government. Such decisions may have a negative
                 effect on how your criminal case or sentencing proceeds with respect to
                 your situation.

                        There may be other issues, in addition to the ones that I’ve just
                 described, that can arise in which your attorney’s ability to do certain
                 things might be affected by the fact that she is seeking employment
                 with the United States Attorney’s Office. No one can foresee every
                 possible conflict of interest.

                        Do you have any questions about what I have just explained to
                 you?

                        Can you tell me in your own words what you understand the
                 potential conflict of interest to be?

                        You have the right to be represented by an attorney who does
                 not have any possible conflict of interest in representing you at all
                 stages of this case, including at your sentencing. If you proceed with
                 Ms. Geragos as your attorney, you will be giving up that right. Do you
                 understand that?

                                                 3
Case 1:18-cr-00204-NGG-VMS Document 792 Filed 09/04/19 Page 4 of 4 PageID #: 10605




                         Have you discussed these issues with your attorneys?

                          You also have the right to consult with an independent attorney
                 who can advise you about the possible conflicts of interest that might
                 arise if you proceed with Ms. Geragos as your attorney. Do you
                 understand that?

                         You are not under any pressure to make a decision about this
                 right now. You are entitled, if you wish, to a reasonable period of time
                 to think about these matters, or to consult further with your lawyer or
                 with another, independent lawyer before you advise the Court what you
                 wish to do. Do you feel you have had enough time to consult with your
                 attorney or any other such attorney and are you comfortable making a
                 decision now?

                        Are you willing to give up the rights that I just described to have
                 counsel free of any conflict, so that you can proceed with Ms. Geragos
                 as your counsel?

   III.   Conclusion

                   For the reasons set forth above, the government respectfully requests that the
   Court conduct a Curcio inquiry in order to record Raniere’s knowing and intelligent waiver
   of the conflict described herein.


                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                               By:     /s/ Tanya Hajjar
                                                      Tanya Hajjar
                                                      Mark J. Lesko
                                                      Kevin Trowel
                                                      Assistant U.S. Attorneys
                                                      (718) 254-7000


   cc:           Marc Agnifilo, Esq. (counsel for Raniere)
                 Teny Geragos, Esq. (counsel for Raniere)
                 Avraham C. Moskowitz, Esq. (Curcio counsel for Raniere) (by email)




                                                  4
